Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 31, 2020

The Court of Appeals hereby passes the following order:

A20A1045. ROOSEVELT BYRD v. THE STATE.

       In 1998, a jury found Roosevelt Byrd guilty of three counts of armed robbery
and several firearm offenses, and the trial court imposed a total sentence of life in
prison without the possibility of parole. We affirmed his judgment of conviction on
direct appeal. Byrd v. State, 236 Ga. App. 485 (512 SE2d 372) (1999).
       In 2019, Byrd filed a “Motion to Vacate Void Sentence,” in which he argued
that the trial court lacked the authority to sentence him as a recidivist. The trial court
denied Byrd’s motion on July 9, 2019, and Byrd filed this direct appeal on August 14,
2019. We lack jurisdiction.
       A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Byrd’s notice of appeal was
untimely filed 36 days after entry of the order sought to be appealed. Consequently,
we lack jurisdiction over this appeal, which is hereby DISMISSED. The State’s
motion to dismiss this appeal on other grounds is DENIED as MOOT.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/31/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.